DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed July 17, 2020.  The instant application is a continuation of Application No. 16386948 now. U.S. Patent No. 10783462.  Current Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  claims 19 and 20 are duplicates/patentable indistinct.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10810542. Although the claims at issue are not identical, they are not patentably distinct from each other of the following:

Claims 1-16 of U.S. Patent No 10783462 essentially incorporates all of the limitations of the instant application (16932689) repeats all the features recited in claims 1-20 of the pending application (16932689) with the obvious difference that in claims 1-20 of the instant application, some limitations have been deleted (see table below).  One having ordinary skill in the art would have found it obvious to delete these limitations because the same end result generating/updating a batched pick list for warehouse workers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the deleted limitations (e.g. server, gradient descent, see below) as a means of simplifying the invention.  
Applicant is attempting to capture broader claim limitations in the instant application which Applicant failed to obtain in the parent application.

Mapping of the conflicting claims.
Instant Application
USPN 10783462
Omitted from 16932689
1, 8, 15
3, 10, 17
1, 8, 15
“order..for picking”
first/third server
gradient distance algorithm (now 
“provide shortest distance pairs…”

2

3
1

4
4, 8

5
5

6
6

7
7

9
9

11
11

12
12

13
13

14
14

16
16

18
5

19/20
6






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of warehouse pick assignment. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, warehouse pick assignment (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to generating, displaying and updating a SKU pick lists, wherein warehouse pick assignment is a fundamental economic practice that falls into the abstract idea subcategories of organizing human activity.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “calculate”, “calculating”, “calculating”, ‘generating’ “store’ ‘create’ ‘add’ ‘provide’ receive’’ and update recite functions of the warehouse pick assignment are also directed to an abstract idea that falls into the abstract idea subcategories of organizing human activity.  The intended purpose of independent claims 1, 8 and 15 appears to be generating picking assignments for human workers.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of organizing human activity.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: processor, memory, interface, and warehouse pick assignment component (software).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of calculate one or more high density areas, calculating distances, calculating nearest neighbor, generating a high density area, create a batch, add items and update the digital map all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “:  processor, memory, user device and communication network nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive an order, store a distance, providing the digital map,  and receive detail information are directed to insignificant pre-solution activity (i.e. data gathering/output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and providing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-14 and 16-20, the claims are directed to the abstract idea of warehouse pick assignment and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claims 2, 9 and 16 further limits the abstract idea by calculating high density areas based on minimal travel distance (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limits the abstract idea by executing a descendent gradient algorithm (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limits the abstract idea by limiting the user device and associating the user device with a user identifier (a more detailed abstract idea remains an abstract idea).  Claims 5, 12 19 and 20 further limits the abstract idea by choosing three nearest neighbors (a more detailed abstract idea remains an abstract idea).  Claims 6 and 13 further limits the abstract idea by including a package identifier (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by retrieving the digital map and calculating distances (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by limiting the digital map to location pairs (a more detailed abstract idea remains an abstract idea).  Claims
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623